Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-16, and 18-26 are pending.

Response to Arguments
The 35 USC 101 rejections have been withdrawn in view of the entered amendments.

Applicant's arguments with respect to the prior art rejections claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-13, 15, 16, 18-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US Pub. No. 2013/0036061) in view of Chambers et al (US Pub. No. 2014/0068030), hereafter, “Chambers.”
 
As to claim 1, Alexander discloses a computer implemented method of identifying potentially unsafe devices or devices otherwise subject to a product recall, and which devices are registered to a network, and of notifying a user or administrator (Abstract), the method comprising: 
registering computer devices to the network and collecting data associated with those devices ([0037], particularly, “gathering product information for products 120 in the consumer's possession” and [0065], “In one embodiment, the method 600 involves gathering 602 product identification for the products 120 by communicating with the products 120. As explained above, certain products 120 may have components allowing the products 120 to communicate information directly with the product recall apparatus 132. The product recall apparatus 132 may be configured to gather product identification directly from the products 120 by communicating with the products 120 and requesting product identification.”); 
using the collected data to identify device types of the registered devices ([0064]-[0065] and [0043], particularly, “For example, the product information may be the name of the product 120 or the type (e.g., food product, medicine, appliance, etc) of the product 120. The product information may also include information about the manufacture of the product 120. For example, the product information may include the serial number of the product 120, a vehicle identification number (VIN), a batch number, a date of manufacture, or other information. The product information may be stored in the product 120 itself, such as an appliance, or other device with memory.”), 
identifying device types having associated device safety notices ([0064]-[0065], particularly, “The method 500 may also involve gathering 504 the product identification for the products 120 that are in the consumer's possession. The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”); 
comparing (i) the device types of computer devices registered to the network with (ii) the device types having associated device safety notices to determine if any of the computer devices are unsafe devices or are otherwise subject to a product recall ([0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”); and 
for devices so identified, notifying the user or administrator of the unsafe device or devices ([0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”).
However, Alexander does not explicitly disclose wherein the collected data comprises at least one of a Media Access Control (MAC) address or information received with and/or via DHCP protocol.
But, Chambers discloses using collected data to identify device types of registered devices, wherein the collected data comprises at least one of a Media Access Control (MAC) address or information received with and/or via DHCP protocol ([0023], particularly, “When a networked computing device connects to the network, according to one embodiment, the system analyzes network traffic in order to identify the type of device. Device identification is done behind the scenes using multiple methods including DHCP fingerprinting, extracting User-Agent headers from HTTP traffic, and determining manufacturer information from OUI lookup in the MAC address, etc. This data is combined to identify which type of device is connecting.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Alexander and Chambers in order to utilize a known and reliable means to accurately identify device types. 
  
As to claim 16, it is rejected by a similar rationale by that set forth in claim 1’s rejection. 

As to claims 3 and 18, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the step of using the collected data comprises mapping fingerprint information of the devices, MAC address and/or information received with and/or via DHCP-protocol to the device types of the registered computer devices (Alexander, [0043], particularly, “For example, the product information may include the serial number of the product 120, a vehicle identification number (VIN), a batch number, a date of manufacture, or other information. The product information may be stored in the product 120 itself, such as an appliance, or other device with memory.” And Chambers, [0023], particularly, “When a networked computing device connects to the network, according to one embodiment, the system analyzes network traffic in order to identify the type of device. Device identification is done behind the scenes using multiple methods including DHCP fingerprinting, extracting User-Agent headers from HTTP traffic, and determining manufacturer information from OUI lookup in the MAC address, etc. This data is combined to identify which type of device is connecting.”).

As to claims 4 and 19, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the device types include at least one of a device manufacturer, production date, batch number, version number, and serial number (Alexander, [0043], particularly, “For example, the product information may be the name of the product 120 or the type (e.g., food product, medicine, appliance, etc) of the product 120. The product information may also include information about the manufacture of the product 120.  For example, the product information may include the serial number of the product 120, a vehicle identification number (VIN), a batch number, a date of manufacture, or other information. The product information may be stored in the product 120 itself, such as an appliance, or other device with memory.”).

As to claims 5, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses identifying fingerprints for known device types and maintaining a mapping between those fingerprints and the associated device types, wherein said step of using the collected data to identify the device type of registered devices comprises comparing the collected data to the fingerprints (Alexander, [0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”).

As to claims 6 and 23, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the step of identifying device types having associated device safety notices comprises automatically downloading device safety information comprising device types and safety notices associated with those device types from one or more remote databases (Alexander, [0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”).

As to claims 7 and 24, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses filtering said device safety information to exclude device types that cannot be registered to the network (Alexander, [0043], particularly, “For example, the product information may be the name of the product 120 or the type (e.g., food product, medicine, appliance, etc) of the product 120. The product information may also include information about the manufacture of the product 120. For example, the product information may include the serial number of the product 120, a vehicle identification number (VIN), a batch number, a date of manufacture, or other information. The product information may be stored in the product 120 itself, such as an appliance, or other device with memory. The product information may be stored in an RFID tag for the product 120. The product information may also be stored in a bar code associated with the product, or in financial records associated with the purchase of the product.”).

As to claims 9 and 26, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the step of notifying the user or administrator comprises displaying a message on a user interface (Alexander, Fig. 4b).

As to claim 10, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the safety notice of an identified device relates to an unsafe component or an unsafe accessory of the device, comprising notifying the user or the administrator of the unsafe component or accessory (Alexander, Fig. 4b and [0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”).

As to claim 11, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the step of registering is carried out at a router of the network (Alexander, [0037], particularly, “gathering product information for products 120 in the consumer's possession” and [0065], “In one embodiment, the method 600 involves gathering 602 product identification for the products 120 by communicating with the products 120. As explained above, certain products 120 may have components allowing the products 120 to communicate information directly with the product recall apparatus 132. The product recall apparatus 132 may be configured to gather product identification directly from the products 120 by communicating with the products 120 and requesting product identification.”); 

As to claim 12, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the step of identifying device types having associated device safety notices comprises, at a backend system, maintaining an update table comprising the device types and the associated safety notices and sending the update table to the router (Alexander, [0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”).

As to claim 13, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the step of comparing device types is carried out at the router after receiving the update table from the backend system (Alexander, [0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”).

As to claim 15, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses said network is a wireless network (Alexander, [0026], particularly, “In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).”)

As to claim 20, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the backend system is further configured to: identify fingerprints for known device types; maintain a mapping between those fingerprints and the associated device types; and send the mapping to the router (Alexander, [0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”).

As to claim 21, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses said backend system comprises a device information database for storing the fingerprints, the device types and the mapping between (Alexander, [0064]-[0065], particularly, “The method 500 may also include comparing 506 the product identification for the products 120 with the product recall information that has been aggregated into the database, and notifying 508 the consumer of the product recall information that is associated with one or more of the products 120.”).

As to claim 22, the teachings of Alexander and Chambers as combined for the same reasons as set forth in claim 1’s rejection discloses the backend system is configured to obtain the fingerprints for known devices from one or more device manufacturers (Alexander, [0037], particularly, “The product recall apparatus 132 may do so by aggregating product recall information from a plurality of Internet 155 sources (such as the recall sites 150a-c), gathering product information for products 120 in the consumer's possession, comparing the product identification for the products 120 with the product recall information, and notifying the consumer of the product recall information that is associated with one or more products 132 owned by the consumer.”).

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander and Chambers in view of Alder (US Pub. No. 2007/0069004).

 As to claims 8 and 25, the combination of Alexander and Chambers discloses the parent claim but does not disclose obtaining location data in respect of one or more of the registered computer devices; obtaining location information indicating locations of device types having associated device safety notices, wherein the step of determining if any of the computer devices are unsafe devices further comprises comparing the location data of the one or more computer devices with the location information.  

However, Adler discloses obtaining location data in respect of the one or more registered computer devices; obtaining location information indicating locations of device types having associated device safety notices, wherein the step of determining if any of the computer devices are unsafe devices further comprises comparing the location data of the one or more computer devices with the location information (Abstract, particularly, “A method of broadcasting product-recall advisory alerts via communications networks where a central notification computer is provided to broadcast advisory alerts to electronic device addresses stored in a subscriber database in a text, oral, pictorial, and computer retrievable format. The subscriber database contains subscriber data sets which each include the electronic device address, subscriber year of birth, and at least one geographic location associated with the electronic device address. When an advisory alert is initiated due to a product-recall, the affected subscribers are determined by geographic area, age, recreational activities, elderly parents, or other demographics is determined, and a geographic area defined by a perimeter is associated with the advisory alert.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Alexander and Chambers with Adler in order to provide users only relevant information that is related to their location.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander and Chambers in view of Shukosky (US Pub. No. 2006/0004585).

As to claim 14, the combination of Alexander and Chambers discloses the parent claim but does not disclose comprising, following notification of the user or administrator of the unsafe device or devices, receiving via a user interface a notification that a corrective action has been taken.  However, Shukosky following notification of a user or administrator of an unsafe device or devices, receiving via a user interface a notification that a corrective action has been taken discloses ([0011], particularly, “In other instances, the advisory requires a response indicative of corrective action to be taken on the part of the supplier to rectify the defect reason outlined in the advisory. If a response and/or associated corrective action is required, a response date may be included in the advisory entered by the manufacturer. The supplier must then send such a response by the response date or the supplier management system may send reminder notifications to the supplier.”)

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Alexander and Chambers with Shukowsky in order to ensure users are safe by requiring them to fix/address safety issues.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452